FILED
                             NOT FOR PUBLICATION                            APR 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ESTELA PEREZ VAZQUEZ,                            No. 06-74634

               Petitioner,                       Agency No. A096-052-289

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Estela Perez Vazquez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Gomez-Lopez v.

Ashcroft, 393 F.3d 882, 884 (9th Cir. 2005). We review for substantial evidence

the agency’s factual findings. Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001).

We deny the petition for review.

      The agency appropriately placed the burden on Perez Vazquez to establish

eligibility for relief from removal, and substantial evidence supports the BIA’s

conclusion that Perez Vazquez failed to meet her burden to establish eligibility for

cancellation of removal. See 8 U.S.C. § 1229a(c)(4).

      Perez Vazquez’s claim that the IJ prematurely terminated proceedings after

she invoked her Fifth Amendment rights is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    06-74634